Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Petkovsek on June 17, 2022.

The application has been amended as follows: 

In the claims:
1. 	(Currently Amended)  A system, comprising:
a conformable substrate comprising a hydrogel having adhesion-promoting moieties, said adhesion-promoting moieties comprising one or more catechol groups; and
an array of electronic microstructures bonded to the hydrogel by the adhesion-promoting moieties via the one or more catechol groups,
wherein at least two electronic microstructures, of the array of electronic microstructures, are separated from one another and are supported by the hydrogel of the conformable substrate, 
wherein one or more electronic microstructures, of the array of electronic microstructures bonded to the hydrogel, comprise a planar metal surface with a crack-free morphology, and
wherein the array of electronic microstructures comprises a metal bilayer, wherein a first layer includes a first adhesion value for binding to the hydrogel, the first layer supporting a second layer of the metal bilayer on the hydrogel, the second layer having a different adhesion value. 

2. 	(Currently Amended)  The system of claim 1, wherein the one or more catechol groups are bonded to the array of electronic microstructures using one or more of aromatic groups, hydrogen bonds, and coordination bonds.

3.	(Previously presented)  The system of claim 1, wherein the hydrogel comprises one or more of poly 2-hydroxyethyl methacrylate, polyethyleneglycol, or copolymers thereof.  

4. 	(Previously presented)  The system of claim 1, wherein the hydrogel comprises a dopamine methacrylamide monomer.

5.	(Previously presented)  The system of claim 1, wherein the hydrogel comprises one or more of a dopamine acrylate, a polydopamine film, and a polydopamine network.

6. 	(Previously presented)  The system of claim 1, wherein the hydrogel comprises a precursor solution crosslinked into a film.

7. 	(Previously presented)  The system of claim 6, wherein the precursor solution comprises a dopamine methacrylate (DMA) and poly(2-hydroxyethyl methacrylate) (P(HEMA)) P(HEMA-co-DMA) precursor solution having approximately 86.8mol/mol% HEMA and 10.7 mol/mol% DMA.

8. 	(Previously presented)  The system of claim 6, wherein the precursor solution comprises a poly(2-hydroxyethyl methacrylate P(HEMA) precursor solution having approximately 97.5 mol/mol% HEMA.

9. 	(Previously presented)  The system of claim 6, wherein the film comprises a thickness in a range of 100 nanometers to 10 millimeters.

10.	(Previously presented)  The system of claim 6, wherein the hydrogel comprises a catechol concentration of at least 5 mol%. 

11. 	(Currently Amended)  The system of claim 1, wherein , of the array of electronic microstructures, each comprise a gold layer having a thickness of at least 30 nanometers.

12. 	(Currently Amended)  The system of claim 1, wherein , of the array of electronic microstructures, form microelectrodes that each have an approximate length of 200µm, and are spaced from each other by a spacing of 100µm.

13. 	(Currently Amended)  The system of claim 1, wherein at least 98% of , of the array of electronic microstructures, comprise a crack-free morphology.

14. 	(Previously presented)  The system of claim 1, wherein the hydrogel has a swelling ratio of greater than 4.85.

15.	(Previously presented)  The system of claim 1, wherein a resistance of at least one electronic microstructure of the array of electronic microstructures is between 10 and 15 ohms.

16. 	(Previously presented)  The system of claim 1, wherein at least one electronic microstructure of the array of electronic microstructures comprises a strain-relief geometrical design that reduces strain effects from swelling of the hydrogel.

17. 	(Previously presented)  The system of claim 16, wherein the strain-relief geometrical design comprises a serpentine design.

18. 	(Previously presented)  The system of claim 1, wherein the hydrogel forms a contact lens.

19. 	(Currently Amended)  The system of claim 1, wherein , of the array of electronic microstructures, comprise one or more of metal conductors, ceramics, polymers, semiconductors, or insulators.

20. 	(Currently Amended)  The system of claim 1, wherein the hydrogel is at least a portion of a conformal sensor for measuring electroencephalogram (EEG).

21. 	(Currently Amended)  The system of claim 1, wherein the hydrogel is at least a portion of an electrochemical sensor.

22.	(Currently Amended)  The system of claim 1, wherein the hydrogel is at least a portion of a laminated sensor for monitoring cardiac activity.

23.  	(Currently Amended)  The system of claim 1, wherein the hydrogel is at least a portion of a device configured for  cells, [[/]]monitoring cells, or both stimulating and monitoring cells cultured on hydrogel-based substrates.

24 – 33. (Canceled)

34. (Currently Amended) The system of claim 1, wherein the at least two electronic microstructures of the array of electronic microstructures are electronically separated from one another on the hydrogel of the conformable substrate.

35 – 37. (Canceled)

38. (Currently Amended) The system of claim 1, wherein a width of at least one of the electronic microstructures, of the array of electronic microstructures, is 2 millimeters.



Withdrawn Rejections
The rejection of claims 1-3, 5, 6, 9, 10, 12-23, 34, 38 under 35 U.S.C. 103 as being unpatentable over Ahn, et al., (ACS Appl. Mater. Interfaces, 2014, 6, pp. 18401-18407) in view of Sedo, et al., (Adv. Mater., 2013, 25, pp. 653-701) is withdrawn in view of Applicant’s amendment.
The rejection of claims 4, 7, 8 under 35 U.S.C. 103 as being unpatentable over Ahn, et al., (ACS Appl. Mater. Interfaces, 2014, 6, pp. 18401-18407) in view of Sedo, et al., (Adv. Mater., 2013, 25, pp. 653-701) as applied to claims 1 and 6 and in further view of Messersmith et al. (US 2012/0329882) is withdrawn in view of Applicant’s amendment.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Ahn, et al., (ACS Appl. Mater. Interfaces, 2014, 6, pp. 18401-18407) in view of Sedo, et al., (Adv. Mater., 2013, 25, pp. 653-701) further view of A. Sanchez-iglesias, et al., (Nano Lett., 2012, 12, pp. 6066-6070) is withdrawn in view of Applicant’s amendment.

Drawings
The drawings were received on June 8, 2022.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose nor render obvious all of the cumulative limitations of claim 1 a system, comprising: a conformable substrate comprising a hydrogel having adhesion-promoting moieties, said adhesion-promoting moieties comprising one or more catechol groups; and an array of electronic microstructures bonded to the hydrogel by the adhesion-promoting moieties via the one or more catechol groups, wherein at least two electronic microstructures, of the array of electronic microstructures, are separated from one another and are supported by the hydrogel of the conformable substrate,  wherein one or more electronic microstructures, of the array of electronic microstructures bonded to the hydrogel, comprise a planar metal surface with a crack-free morphology, and wherein the array of electronic microstructures comprises a metal bilayer, wherein a first layer includes a first adhesion value for binding to the hydrogel, the first layer supporting a second layer of the metal bilayer on the hydrogel, the second layer having a different adhesion value.
The closest prior art of record is considered to be Ahn, et al., (ACS Appl. Mater. Interfaces, 2014, 6, pp. 18401-18407), Lacour et al., (Med. Biol. Eng. Comput. (2010) 48:495-954) ) (provided in Applicant’s IDS of January 16, 2018) and Sedo, et al., (Adv. Mater., 2013, 25, pp. 653-701).
Ahn teaches an array of flexible and biocompatible microelectrodes based on the AgNW on a biocompatible hydrogel substrate is a biocompatible hydrogel and where there is strong adhesion between the AgNWbased microelectrodes and the hydrogel which led to a successful transfer of the AgNW-based microelectrodes from the glass substrate to the hydrogel, p. 18404, left column, second paragraph. Ahn teaches that in the past it has been difficult fabricate patterned microelectrodes on hydrogel and that a percolated network of the AgNW could be coated onto rough and flexible substrates. Therefore, Ahn fails to teach the array of electronic microstructures comprising comprises a metal bilayer, wherein a first layer includes a first adhesion value above a threshold value for binding to the hydrogel, the first layer supporting a second layer of the metal bilayer on the hydrogel, the second layer having any a different adhesion value. Ahn also fails to teach a hydrogel having adhesion-promoting moieties, said adhesion-promoting moieties comprising one or more catechol groups as required by the claims.
Lacour teaches flexible (polyimide-based) and stretchable (silicone-based) microelectrode arrays (p. 947, left column, 2.1 Microfabrication). Lacour teaches the micro-electrodes are made of a chromium/gold/chromium stack (Cr/au/Cr) with 3–5 nm/ 50–150 nm/3–5 nm thickness (p. 948, left column, first paragraph). However, Lacour does not contemplate where the substrate may be a hydrogel (see Fig. 1, Lacour teaches fabrication techniques applicable to elastomers) and therefore fails to teach a conformable substrate comprising a hydrogel having adhesion-promoting moieties, said adhesion-promoting moieties comprising one or more catechol groups; and an array of electronic microstructures bonded to the hydrogel by the adhesion-promoting moieties via the one or more catechol groups as required by the claims.
Sedo teaches biomimetic functional materials (abstract) including adhesive hydrogels for biomedical applications (p. 657, right column, second paragraph) including a branched, (3,4-dihydroxyphenylalanine) DOPA-terminated, PEG-polylactic acid-methacrylate block polymer, a photocured, biodegradable hydrogel could be prepared with an elasticity similar to that of soft tissues, and good adhesion to titanium surfaces in wet conditions (p. 657, right column, last paragraph to p. 658, left column, first paragraph). However, Sedo fails to teach an array of electronic microstructures bonded to the hydrogel by the adhesion-promoting moieties via the one or more catechol groups, wherein at least two electronic microstructures, of the array of electronic microstructures, are separated from one another and are supported by the hydrogel of the conformable substrate,  wherein one or more electronic microstructures, of the array of electronic microstructures bonded to the hydrogel, comprise a planar metal surface with a crack-free morphology, and wherein the array of electronic microstructures comprises a metal bilayer, wherein a first layer includes a first adhesion value for binding to the hydrogel, the first layer supporting a second layer of the metal bilayer on the hydrogel, the second layer having a different adhesion value.
The claims are therefore considered to be patentably distinguished from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699